86 Ga. App. 137 (1952)
70 S.E.2d 922
PADGETT
v.
REAVES.
33977.
Court of Appeals of Georgia.
Decided May 9, 1952.
Claude Hambrick, for plaintiff in error.
Henry M. Hatcher Jr., contra.
WORRILL, J.
1. The general grounds are not argued or insisted upon in the brief of counsel for the defendant, and are treated as abandoned. Clay v. State, 83 Ga. App. 719, 720 (64 S. E. 2d, 898).
2. Since rulings on the pleadings can not be excepted to in a motion for a new trial (Fechtel v. Chastain, 79 Ga. App. 517, 518, 54 S. E. 2d, 459), the questions of whether or not the court erred in refusing to grant the defendant's oral motion to dismiss, and in overruling the plea of the statute of frauds, are not properly presented to this court and will not be considered.
3. The judgment overruling the defendant's demurrer was properly excepted to and the exception preserved for consideration by this court, but the only argument in support of the demurrer in the brief of counsel is based on the statute of frauds; and, since there was no reference whatever to this statute in the demurrer, no question as to its applicability is presented by the present record. Pope v. Lovett, 188 Ga. 524, 526 (4 S. E. 2d, 152); Lawson v. Haygood, 202 Ga. 501, 503 (43 S. E. 2d, 649).
Judgment affirmed. Sutton, C.J., and Felton, J., concur.